Order entered May 4, 2015




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-14-00297-CR

                            KIRK STEVEN JACKSON, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F13-70153-Y

                                          ORDER
        On March 10, 2015, this Court ordered court reporter Sharon Hazlewood to file, within

fifteen days, the reporter’s record of the suppression hearing. On April 8, 2015, we received a

supplemental record of a December 3, 2013, hearing on a motion to suppress. That record was

prepared by court reporter Susan Tabaee. We note, however, that State’s Exhibit no. 51, a DVD

admitted into evidence at the hearing, was not filed with the record. We further note that Ms.

Hazlewood did not file State’s Exhibits no. 44 and no. 53, DVDs, when she filed the reporter’s

record of the trial.

                Accordingly, we ORDER Sharon Hazlewood, former official court reporter of

the Criminal District Court No. 7, to file by 4:00 p.m. on FRIDAY, MAY 8, 2015, a
supplemental record containing State’s Exhibits no. 44 and no. 53. We further ORDER that

Sharon Hazlewood not sit as a court reporter until she has filed the exhibits in this case.

       We ORDER court reporter Susan Tabaee to file, by 4:00 p.m. on FRIDAY, MAY 8,

2015, a supplemental record containing State’s Exhibit no. 51 that was admitted during the

suppression hearing.

       We DIRECT the Clerk to send copies of this order to the Honorable Elizabeth Frizell,

Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood, court reporter; Susan

Tabaee, court reporter; the Dallas County Auditor’s Office; the Texas Court Reporters

Certification Board; and to counsel for all parties.



                                                       /s/    CAROLYN WRIGHT
                                                              CHIEF JUSTICE